Citation Nr: 1813097	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-55 172	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to December 1985.  He died in January 1996.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2016 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.


FINDING OF FACT

The Appellant did not file a claim for accrued benefits within one year following the Veteran's death and the Veteran did not have a claim pending at the time of his death.


CONCLUSION OF LAW

The Appellant's claim for entitlement to accrued benefits must be denied as a matter of law.  38 U.S.C. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

For entitlement to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).   Among the requirements for accrued benefits is that the claim be filed within one year after the date of death of the individual with respect to whom such benefits are sought.  38 U.S.C. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran submitted a claim of entitlement to service connection for skin cancer in December 1985, which was granted in July 1986.  Despite receiving notice of this decision and notice of his appellate rights, he did not perfect an appeal.  As such, the July 1986 decision is final.  Subsequent to the July 1986 decision, and prior to his death in January 1996, the evidence of record did not demonstrate that the Veteran submitted any other claim.  Consequently, at the time of his death, no claims were pending before VA.

Within one year of his death, the Appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death, which was granted in a March 1996 rating decision.

In February 2016, the Appellant filed the above-captioned claim of entitlement to accrued benefits.

Because the Appellant did not file a claim for accrued benefits within one year following the Veteran's death, she is not eligible for accrued benefits.  As noted above, the Veteran died in January 1996, and the Appellant's claim was not received by VA until February 2016, more than 20 years after the Veteran's death.  

The pertinent facts in this case are not in dispute, and the law is dispositive.  The Veteran did not have a claim pending at the time of his death and the Appellant did not submit a claim within the statutory deadline for accrued benefits.  Based on this evidence, the Appellant's accrued benefits claim is barred as untimely even if there was a pending claim at the time of the Veteran's death. 


ORDER

Accrued benefits are denied.



___________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


